DETAILED ACTION
This is a first office action in response to application No. 17/004,186 filed on 08/27/2020, in which claims 1 - 18 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allemand et al. “US 2010/0243295”. 
Re-claim 1, Allemand teaches a transparent conductive film, (par. [0060] FIG. 33 shows an example of directly patterning a nanowire-based transparent conductive film) comprising: 
a substrate; (fig. 10F; 14)  
a first silver nanowire layer (fig. 10F; 16) disposed on the substrate (fig. 10F; 14); (par. [0120 and 0208]; For example, a transparent conductor of silver nanowires on a substrate) and 
a protective layer (fig. 10F; 17) disposed on the first silver nanowire layer; (fig. 10F; 16) 
wherein the protective layer (fig. 10F; 17) comprises a patternable photoresist material, (par. [0458]) and wherein the first silver nanowire layer (fig. 10F; 16) and the protective layer (fig. 10F; 17) have an identical pattern. (e.g. see fig. 10F) 
Re-claim 14, Li teaches a manufacturing method of a transparent conductive film, (par. [0003]… transparent conductors, methods of manufacturing and patterning) comprising the steps of: 
providing a substrate; (fig. 10F; 14)
forming a first silver nanowire layer (fig. 10F; 16) on the substrate; (fig. 10F; 14)
forming a protective layer (fig. 10F; 17) on the first silver nanowire layer; (fig. 10F; 16) and 
patterning the protective layer (fig. 10F; 17) and the first silver nanowire layer (fig. 10F; 16); (see fig. 10F)
wherein the protective layer (fig. 10F; 17) comprises a patternable photoresist material, (par. [0458]) and wherein the protective layer (fig. 10F; 17) and the first silver nanowire layer (fig. 10F; 16) have an identical pattern. (e.g. see fig. 10F)
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 7 - 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. “US 2010/0243295” in view of Li et al. “US 2018/0335874”.
Re-claim 2, Allemand teaches all the limitations of claim 1 but Allemand does not explicitly teach wherein the patternable photoresist material is a positive photoresist material or a negative photoresist material.
However, Li teaches wherein the patternable photoresist material is a positive photoresist material or a negative photoresist material. (par. [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Li to improve a performance of products. (Li, par. [0004]) 
Re-claim 7, Allemand and Li do not explicitly teach wherein a thickness of the protective layer is 0.2 to 2 μm.
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “a thickness of the protective layer is 0.2 to 2 μm” is a matter of a design choice, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)

Re-claim 8, Allemand teaches all the limitations of claim 1 but Allemand does not explicitly teach wherein a transmittance of the transparent conductive film is greater than 90%.
However, Li teaches wherein a transmittance of the transparent conductive film is greater than 90%. (par. [0062] light transmittance of the coating layer 300 is greater than about 85%)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Li for improving the quality of the transmission of the electrical signals of the touch sensing electrodes. (Li, par. [0096]) 
Re-claim 9, Allemand teaches all the limitations of claim 1 but Allemand does not explicitly teach wherein a resistance of the transparent conductive film is 5 to 1000 ohm.
However, Li teaches wherein a resistance of the transparent conductive film is 5 to 100 ohm. (par. [0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Li for improving the quality of the transmission of the electrical signals of the touch sensing electrodes. (Li, par. [0096]) 
Re-claim 10, Allemand teaches all the limitations of claim 1 but Allemand does not explicitly teach wherein the substrate comprises a display area and a non-display area, wherein the first silver nanowire layer is disposed in the display area.
However, Li teaches wherein the substrate (figs. 1 & 3B; 110) comprises a display area (figs. 1 & 3B; VA) and a non-display area, (figs. 1 & 3B; PA) wherein the first silver nanowire layer (fig. 3B; 140) is disposed in the display area. (figs. 1 & 3B; VA)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Li for improving the quality of the transmission of the electrical signals of the touch sensing electrodes. (Li, par. [0096]) 
Re-claim 11, Allemand teaches a transparent conductive film and a first silver nanowire layer but Allemand does not explicitly teach an electric circuit disposed in the non-display area of the substrate, wherein the electric circuit is electrically connected to the first silver nanowire layer.
However, Li teaches an electric circuit (figs. 1 & 3B; 120) disposed in the non-display area (figs. 1 & 3B; PA) of the substrate, (figs. 1 & 3B; 110) wherein the electric circuit (figs. 1 & 3B; 120) is electrically connected to the first silver nanowire layer (fig. 3B; 140). (par. [0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Li for improving the quality of the transmission of the electrical signals of the touch sensing electrodes. (Li, par. [0096]) 
Re-claim 15, Allemand teaches all the limitations of claim 14 but Allemand does not explicitly teach wherein the patterning comprises: patterning the protective layer by an exposure and development process; and 
removing exposed portions of the first silver nanowire layer by an etching or a non-etching method for patterning the first silver nanowire layer.
However, Li teaches wherein the patterning comprises: patterning the protective layer by an exposure and development process; (par. [0068]) and 
removing exposed portions of the first silver nanowire layer by an etching or a non-etching method for patterning the first silver nanowire layer. (pars. [0043] and [0048])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Li for improving the quality of the transmission of the electrical signals of the touch sensing electrodes. (Li, par. [0096]) 
Re-claim 17, is rejected as a method as applied to claim 2 above because the scope and contents of the recited limitations are substantially the same. 
6.	Claims 3, 5 - 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. “US 2010/0243295” in view of LI et al. “US 2020/0064734”.                    
Re-claim 3, Allemand does not explicitly teach wherein the patternable photoresist material comprises an acrylic resin, a solvent, a photoinitiator, and an additive. 
However, LI teaches wherein the patternable photoresist material comprises an acrylic resin, a solvent, a photoinitiator, and an additive. (pars. [0066] and [0069])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Li improving the display effect and product quality of the display panel. (LI, par. [0082]) 
Allemand and LI do not explicitly teach ranges 15 to 30 wt % of an acrylic resin, 65 to 80 wt % of a solvent, 2 to 5 wt % of a photoinitiator, and 0 to 3 wt % of an additive.
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to have chosen a specific value as a matter of design choice to obtain desired results and to include “ranges 15 to 30 wt % of an acrylic resin, 65 to 80 wt % of a solvent, 2 to 5 wt % of a photoinitiator, and 0 to 3 wt % of an additive” is a matter of a design choice, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Re-claim 5, Allemand in view of LI teaches all the limitations of claim 3, Li teaches wherein the solvent is at least one selected from a group consisting of acetone, methyl ethyl ketone, cyclohexane, propylene glycol methyl ether acetate, propylene glycol methyl ether, ethyl acetate, ethylene dichloride, tetrahydrofuran, toluene, and ether. (pars. [0024] and [0063] - [0064])

Re-claim 6, Allemand in view of LI teaches all the limitations of claim 3, Li teaches wherein the additive is at least one selected from a group consisting of a leveling agent, a coloring agent, an ultraviolet absorber, a photosensitizer, and a photoluminescence agent. (par. [0016])

Re-claim 18, is rejected as a method as applied to claim 3 above because the scope and contents of the recited limitations are substantially the same.
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. “US 2010/0243295” in view of LI et al. “US 2020/0064734” and further in view of Ando et al. “US 2016/0274695”.
Re-claim 4, Allemand in view of LI teaches all the limitations of claim 3 but Allemand and LI do not explicitly teach wherein the acrylic resin comprises a monomer, an oligomer, and an alkali-soluble resin, wherein the monomer is at least one selected from a group consisting of an aliphatic polyol compound, unsaturated carboxylic acid with acrylate, and a mixture thereof; the oligomer is at least one selected from a group consisting of a urethane acrylate oligomer, an epoxy acrylate oligomer, a polyester acrylate oligomer, and a mixture thereof; and the alkali-soluble resin is at least one selected from a group consisting of a resin with unsaturated substituents, a resin with phenyl group, a resin with carboxyl group, and a mixture thereof. 
However, Ando teaches wherein the acrylic resin (par. [0247] The binder polymer is preferably a linear organic polymer. As such a linear organic polymer, any known polymer may be used, but an acrylic resin is preferable) comprises a monomer, an oligomer, and an alkali-soluble resin, wherein the monomer is at least one selected from a group consisting of an aliphatic polyol compound, unsaturated carboxylic acid with acrylate, and a mixture thereof; (pars. [0274] an unsaturated carboxylic acid with an aliphatic polyhydric alcohol compound or an amide of an unsaturated carboxylic acid with an aliphatic polyamine compound and par. [0275]) the oligomer is at least one selected from a group consisting of a urethane acrylate oligomer, an epoxy acrylate oligomer, a polyester acrylate oligomer, and a mixture thereof; (par. [0274] an oligomer, or a mixture thereof, and par. [0275] a polyester acrylate oligomer) and the alkali-soluble resin (par. [0244] a protective layer preferably comprises an alkali-soluble resin) is at least one selected from a group consisting of a resin with unsaturated substituents, a resin with phenyl group, a resin with carboxyl group, and a mixture thereof. (par. [0246] a carboxyl group) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Ando a purpose of improving adhesion to a hard surface such as a substrate, a specific structure can be selected. (par. [0288])
8.	Claims 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. “US 2010/0243295” in view of Li et al. “US 2018/0335874” and further in view of Chang et al. “2020/0012372”.
Re-claim 12, Allemand in view of Li teaches all the limitations of claim 11 but Allemand and Li do not explicitly teach a second silver nanowire layer disposed in the non-display area of the substrate, wherein the electric circuit and the second silver nanowire layer overlap and have an identical pattern.
However, Chang teaches a second silver nanowire layer (fig. 6B; 140)  disposed in the non-display area (fig. 6B; PA) of the substrate, (fig. 6B; 110)  wherein the electric circuit (fig. 6 & 6B; 120) and the second silver nanowire layer (fig. 6B; 140) overlap and have an identical pattern. (see fig. 6)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chang to provide an electrical isolation between the adjacent peripheral conductive traces is achieved, thereby achieving the circuit configuration of the touch panel. (Chang, par. [0061]) 
Re-claim 13, Allemand, Li in view of Chang teaches all the limitations of claim 12, Chang teaches wherein the second silver nanowire layer (fig. 6B; 140) is disposed between the substrate (fig. 6B; 110) and the electric circuit (figs. 6 & 6B; 120) or disposed on the electric circuit. (claim written alternative)
9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. “US 2010/0243295” in view of Chang et al. “2020/0012372”.
Re-claim 16, Allemand teaches all the limitations of claim 14 but Allemand does not explicitly teach wherein the patterning comprises patterning the protective layer and the first silver nanowire layer simultaneously by an exposure and development process.
However, Chang teaches wherein the patterning comprises patterning the protective layer and the first silver nanowire layer simultaneously by an exposure and development process. (pars. [0045], [0061] and [0052]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chang to provide an electrical isolation between the adjacent peripheral conductive traces is achieved, thereby achieving the circuit configuration of the touch panel. (Chang, par. [0061]) 
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/29/2022